DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim 1-5 and 10-18, drawn to methods for identifying a subject having a MYC-driven cancer by detecting a PVT1_212 splice variant nucleic acid or a peptide encoded by a PVT1_212 splice variant nucleic acid (PEP). 

Group II, claims 48-54, drawn to a method for treating a cancer by administering a therapy targeting a peptide encoded by a PVT1_212 splice variant wherein the subject has a co-gain of PVT1 and c-myc based on the copy number of the PVT1 and c-myc genes. 


3.   The inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
A 371 case is considered to have unity of invention only when there is a technical relationship among those inventions involving one or more of the same or corresponding technical features. The expression “special technical feature” means those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. 
In the instant situation, the linking technical feature of Group I was known in the art before the effective filing date of the claimed invention. For example, Tashiro et al (J Urology. 2017. 197, No. 4S Supplement, Abstract MP99-18, pages e1327-1328; cited in the IDS) teaches methods of detecting a PVT1_212 splice variant of 410bp and a protein encoded by the PVT1_212 splice variant, i.e. PEPc. Tashiro teaches that PEPc independently augments MYC levels and thereby identifies MYC driven cancers. Thus, there is no special technical feature linking the recited groups, as would be necessary to fulfill the requirement for unity of invention.  
Moreover, Groups I and II do not share a special technical feature because the technical feature of Group II of administering a therapy targeting a peptide encoded by a PVT1_212 splice variant is not required by the methods of Group I, nor does claim 1 of  Group I require the technical feature of Group II of a co-gain in the copy number of the PVT1 and c-myc genes. Further, the methods of Group II do not require the technical feature of Group I of detecting a PVT1_212 splice variant. 
4. Further restriction requirement applicable to Group I
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species are as follows: 
(i) methods which detect PVT1_212 splice variant nucleic acids;
(ii) methods which detect PVT1_212 splice variant peptides;
iii) methods which detect both PVT1_212 splice variant nucleic acids and PVT1_212 splice variant peptides.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
The following claim(s) are generic: none.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each of the recited methods requires the use of different reagents, requires performing different assays and have different objectives and outcomes. The methods of species (i) require the use of oligonucleotides, such as nucleic acid primers or probes, require performing assays such as hybridization or amplification assays, and have the objective of detecting the level of nucleic acids. The methods of species (ii) require the use of agents such as antibodies, require performing assays such as Western blotting or ELISA, and have the objective of detecting protein levels.5. Further restriction requirement applicable to Group II
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
a) a therapy that targets a PVT1_212 splice variant wherein the therapy is an antibody (see para [0085] and [0089-0091] of the specification); 
b) a therapy that targets a PVT1_212 splice variant wherein the therapy is a nucleic acid (see para [0089-0091] of the specification).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
Currently, the following claim(s) are generic:  claims 48-54.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: The recited therapies have different chemical structures, different biological activities and mechanisms of action. Thus, the claimed therapies do not have both a "common property or activity” and a common structure as would be required to show that the inventions are "of a similar nature."6. Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
7. The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
8. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634